DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 04/28/2021 has been entered. Claims 1-5 remain pending in the application. Applicant’s amendments to the drawings and to the specification have overcome each and every objection set forth in the Non-Final Office Action mailed 02/02/2021.

Specification
The disclosure is objected to because of the following informalities: on page 4, line 4, “attaches” should be replaced with --contacts--. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7363743 (patented 04/29/2008) issued to Morken.
Regarding claim 1, Morken discloses a fishing float (abstract) comprising: a buoyant body 50 (figure 5, bobber assembly 50); and a line-passing ring 56 (figure 5, passageway 56), wherein the buoyant body 50 constitutes a rotating body (figure 5) that rotates about a rotation center passing through the buoyant body 50 in an up-down direction (figures 4-5), and is provided with a recess 18 (figure 5, cavity 18) located under a bottom surface of the buoyant body 50 (figure 5) and formed so as to recede upward (figure 5) wherein the recess is deepest at the rotation center of the rotating body (figure 5), and has a shape that becomes shallower in a direction away from the rotation center of the rotating body and is open at the bottom surface of the buoyant body 50 (figure 5), and when the buoyant body 50 is put on water, a top inner surface of the recess 18 contacts the water (figure 5), and wherein the line-passing ring 56 is supported by the buoyant body 50 (figure 5) and attached to the buoyant body at a position corresponding to the rotation center of the rotating body, so as to protrude upward from an upper surface of the buoyant body 50 (figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 is rejected under 35 U.S.C. 103 as being unpatentable over Morken in view of U.S. Patent No. 5499472 (patented 03/19/1996) issued to Krenn.
Regarding claim 2, as dependent on claim 1, Morken discloses the limitations of claim 1. Morken does not disclose a weight located under, and supported by, the buoyant body.
	Krenn teaches a weight 34 (figure 1, bead group 34) located under, and supported by, a buoyant body 40 (figure 2, bag 40).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morken and include a weight located under, and supported by, the buoyant body, as taught by Krenn, in order to provide weight for a buoyant body to at least partially sink in water (e.g., Krenn, column 2, lines 1-8).

Regarding claim 3, as dependent on claim 2, Morken as modified discloses the limitations of claim 2. Morken also discloses a shaft member 52 (figure 5, tube assembly 52) penetrating through the buoyant body 50 (figure 5) in the up-down direction (figure 5; column 3, lines 44-54), wherein the line-passing ring 56 is fixed to an upper end portion of the shaft member 52 (figure 5). Morken does not disclose the weight is fixed to a lower end portion of the shaft member.
Krenn teaches a weight 34 (figure 1, bead group 34) being fixed to a lower end of a shaft member 12 (figure 1, line 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Morken as modified and include the weight being fixed to a lower end portion of the shaft member, as taught by Krenn, in order to provide weight for a buoyant body to at least partially sink in water (e.g., Krenn, column 2, lines 1-8).

Regarding claim 4, as dependent on claim 3, Morken as modified discloses the limitations of claim 3. Morken also discloses the buoyant body 50 including a through hole (figure 5, see annotated figure 1 below) for the shaft member 52 to be inserted, and a gap being defined between the through hole and the shaft member (figure 5; see annotated figure 1 below).

    PNG
    media_image1.png
    775
    591
    media_image1.png
    Greyscale

Annotated Figure 1: Figure 5 of Morken, annotated

Regarding claim 5, as dependent on claim 2, Morken as modified discloses the limitations of claim 2. Morken does not disclose the weight including a weight piece chamber for removably accommodating the weight piece.
	Krenn teaches a weight 34 (figure 1, bead group 34) including a weight piece chamber (figure 2) for removably accommodating the weight piece (figure 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Morken as modified and include the weight including a weight piece chamber for removably accommodating the weight piece, as taught by Krenn, in order to permit a user to change the buoyancy of a fishing float and to provide weight for a buoyant body to at least partially sink in water (e.g., Krenn, column 2, lines 1-8 and 55-65).

Response to Arguments
	Applicant’s arguments filed 04/28/2021 have been fully considered but they are not persuasive.
	In response to applicant’s argument that DeFrisco does not disclose or suggest that a buoyant body includes a recess, a dictionary definition of “recess”, according to Oxford University Press, is a hollow space inside something. The space mentioned in DeFrisco is a hollow space inside a body (figure 6 shows a hollow space inside a body 4). As the specification does not have a definition for “recess”, either via words in the specification or via the drawings, the use of the definition of “recess” provided by Oxford University Press is a definition that one of ordinary skilled in the art would reasonably rely upon. Although DeFrisco is not relied upon in this action, it is important to recognize that other, published dictionary definitions may be used to interpret structure, particularly when the specification lacks a specific definition for a word or phrase of concern.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647